 Case 3:20-cv-00137-AC       Document 14   Filed 02/26/20   Page 1 of 15




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-222-20000

Robert S. Sola, OSB No. 844541
Robert S. Sola, P.C.
1500 SW First Avenue, Suite 800
Portland, Oregon 97201
rssola@msn.com
Telephone 503-295-6880

Kelly D. Jones, OSB No. 074217
kellydonovanjones@gmail.com
Direct 503-847-4329

Attorneys for Plaintiff


                UNITED STATES DISTRICT COURT

                          DISTRICT OF OREGON

                          PORTLAND DIVISION


PHUONG THAO HA                       Case No. 3:20-cv-00137-AC

                    Plaintiff        AMENDED COMPLAINT

      vs
                                     15 U.S.C. § 1681 et seq.
EQUIFAX INFORMATION                  Fair Credit Reporting Act
SERVICES LLC and
CIC MORTGAGE CREDIT                  Demand for Jury Trial
INCORPORATED

                    Defendants




AMENDED COMPLAINT – Page 1 of 15
 Case 3:20-cv-00137-AC     Document 14    Filed 02/26/20   Page 2 of 15




               JURISDICTION AND THE PARTIES

                                    1.

      This Court has jurisdiction under the Fair Credit Reporting Act

(FCRA), 15 U.S.C. § 1681p.

                                    2.

      Plaintiff Phuong Thao Ha (Plaintiff) is a “consumer” as defined by

the FCRA at 15 U.S.C. § 1681a(c).

                                    3.

      Defendant Equifax Information Services, LLC (Equifax) is a

“consumer reporting agency” as defined by the FCRA at 15 U.S.C. §

1681a(f).

                                    4.

      Defendant CIC Mortgage Credit Incorporated (CIC) is a

“consumer reporting agency” and/or a “reseller” as defined by the FCRA

at 15 U.S.C. § 1681a(f) and (u).




AMENDED COMPLAINT – Page 2 of 15
 Case 3:20-cv-00137-AC     Document 14    Filed 02/26/20   Page 3 of 15




                     FACTUAL ALLEGATIONS

                                    5.

      The FCRA requires credit reporting agencies such as Equifax, in

preparing a credit report, to “follow reasonable procedures to assure

maximum possible accuracy of the information” in the report. 15 U.S.C.

§ 1681e(b).

                                    6.

      The FCRA requires that upon receiving notice from a consumer

that the consumer disputes the accuracy or completeness of any item of

information in the consumer’s file, Equifax follow specific requirements,

including: a. conduct a reasonable reinvestigation of the disputed

information to determine if the information is accurate; b. notify the

source of the information of the dispute within five days; c. provide the

source with all relevant information received from the consumer; d.

review and consider all relevant information provided by the consumer

in conducting the reinvestigation; e. delete or modify information that

is found to be inaccurate or incomplete, or that cannot be verified; f.

complete the reinvestigation within 30 days; and g. send the consumer

written results of the reinvestigation and a credit report that is based

on the consumer’s file as that file is revised as a result of the

reinvestigation. 15 U.S.C. § 1681i(a).




AMENDED COMPLAINT – Page 3 of 15
 Case 3:20-cv-00137-AC     Document 14       Filed 02/26/20   Page 4 of 15




                                     7.

      The FCRA requires that upon request of a consumer, Equifax

provide the consumer with all information in the consumer’s file at the

time of the request. 15 U.S.C. § 1681g(a).

                                     8.

      The FCRA provides that Equifax may only furnish a credit report

to a person “which it has reason to believe … intends to use the

information in connection with a credit transaction involving the

consumer on whom the information is to be furnished.” 15 U.S.C. §

1681b(a).

                                     9.

      The policies and procedures of Equifax do not ensure compliance

with these provisions of the FCRA.

                                     10.

      A major problem with Equifax’s procedures is the “mixed file.” A

mixed file is placing information belonging to one consumer into the file

or credit report of a different consumer. In some cases, the two

consumers are merged together so there is one file for both consumers.

                                     11.

      Equifax’s procedures for matching consumer information to a

consumer file regularly result in the mixing of one consumer with

another.



AMENDED COMPLAINT – Page 4 of 15
 Case 3:20-cv-00137-AC      Document 14     Filed 02/26/20   Page 5 of 15




                                      12.

      Mixed files create a false description of a consumer’s credit

history. Further, mixed files result in the consumer not obtaining credit

or other benefits of our economy.

                                      13.

      Consumers with mixed files often have their confidential personal

and financial information wrongfully disclosed when the other consumer

is seeking credit, and have their confidential information disclosed to

the other person. This violates the consumer’s privacy and also greatly

increases their risk of identity theft.

                                      14.

      Mixed files are not a new phenomenon. Equifax has been aware

of mixed files for more than 35 years. See Thompson v. San Antonio

Retail Merchants Ass’n, 682 F2d 509 (5th Cir 1982).

                                      15.

      Equifax creates mixed files despite the fact that every consumer

has unique personal identifying information, such as a Social Security

number. That is because Equifax’s matching logic allows information to

be included in a consumer’s file even when the Social Security number

reported with the information is different than the Social Security

number on the consumer’s file.




AMENDED COMPLAINT – Page 5 of 15
 Case 3:20-cv-00137-AC     Document 14       Filed 02/26/20   Page 6 of 15




                                    16.

      Equifax knows that its matching procedures are causing

inaccurate credit reports and mixed files.

                                    17.

      In the 1990’s, the Federal Trade Commission (“FTC”) filed a

lawsuit against Equifax because of its failure to comply with the FCRA

including the mixing of consumers’ files.

                                    18.

      In the 1990’s, the Attorneys General of a number of states filed a

lawsuit against Equifax because of its failure to comply with the FCRA

including the mixing of consumers’ files.

                                    19.

      In 1992, Equifax signed an Agreement of Assurances with the

State Attorneys General, and agreed to take specific steps to prevent the

occurrence of mixed files and to adopt procedures designed specifically

to reinvestigate consumer disputes resulting from mixed files.

                                    20.

      In 1995, Equifax signed a Consent Order with the FTC. To

prevent the occurrence of a mixed file, Equifax agreed not to place

information in a consumer’s file (other than certain public record

information) unless it has identified such information by at least two of

the following identifiers: (i) the Consumer’s name; (ii) the Consumer’s



AMENDED COMPLAINT – Page 6 of 15
 Case 3:20-cv-00137-AC    Document 14     Filed 02/26/20   Page 7 of 15




Social Security Number, (iii) the Consumer’s date of birth, (iv) the

Consumer’s account number with a Subscriber or a similar identifier

unique to the Consumer.

                                   21.

      Equifax continues to repeatedly mix consumers’ files despite its

agreements with the FTC and State Attorneys General, and hundreds

of lawsuits filed against it by consumers whose files have been mixed.

                                   22.

      Over the last ten years, Equifax has been sued hundreds of times

by consumers whose files were mixed with a different consumer by

Equifax.

                                   23.

      When those lawsuits have gone to trial, juries have found that

Equifax has willfully violated the accuracy and reinvestigation

requirements in the FCRA, Sections 1681e(b) and 1681i(a), and have

allowed punitive damages as high as $18 million. Yet, Equifax continues

to commit these same violations.

                                   24.

      Despite federal law, Congressional mandates, federal and state

government enforcement actions, and hundreds of consumer lawsuits,

Equifax’s mixed files remain a significant problem for consumers,

including Plaintiff.



AMENDED COMPLAINT – Page 7 of 15
 Case 3:20-cv-00137-AC     Document 14       Filed 02/26/20   Page 8 of 15




                                    25.

      Equifax’s sale of consumers’ most private and sensitive personal

and financial information results in billions of dollars in revenue to

Equifax annually.

                                    26.

      Plaintiff is among the victims of Equifax’s mixed files. Equifax

mixed Plaintiff’s credit and personal information with information

belonging to her brother, Trung Ha, although they have different names,

different Social Security numbers, different genders, and other different

identifying information.

                                    27.

      As a result of Equifax mixing her file, over the past 4 years

Equifax has prepared and furnished credit reports relating to Plaintiff

that included both Plaintiff’s and her brother’s information. These

reports include her brother’s accounts, mortgage, and personal

identifying information.

                                    28.

      Plaintiff has notified Equifax of the inaccurate information on her

credit reports. Equifax has refused to correct the inaccurate information

or stop mixing Plaintiff with her brother.




AMENDED COMPLAINT – Page 8 of 15
 Case 3:20-cv-00137-AC      Document 14     Filed 02/26/20   Page 9 of 15




                                     29.

      Equifax refused to provide Plaintiff with a copy of her credit

report upon her request.

                                     30.

      Equifax’s failures to comply with the FCRA were willful and

reckless in that Equifax mixed Plaintiff’s file despite knowing its

procedures resulted in mixed files and agreeing that it would change

those procedures but failing to do so, having notice that it was

continuing to mix files through hundreds of lawsuits, being found to

have willfully violated the FCRA but refusing to change its procedures

to comply with the FCRA, refusing to unmix Plaintiff’s file after it knew

it was mixed, refusing to reinvestigate Plaintiff’s disputes and follow the

procedures in the FCRA in its handling of Plaintiff’s disputes, and

refusing to provide Plaintiff with a copy of her credit report upon her

request.

                                     31.

      CIC also mixed Plaintiff’s credit and personal information with

information belonging to her brother, Trung Ha. CIC has prepared and

furnished credit reports relating to Plaintiff that included both

Plaintiff’s and her brother’s information. These reports include her

brother’s accounts, mortgage, and personal identifying information.




AMENDED COMPLAINT – Page 9 of 15
Case 3:20-cv-00137-AC     Document 14     Filed 02/26/20   Page 10 of 15




                                    32.

      CIC’s failures to comply with the FCRA were willful and reckless

in that CIC was aware that its procedures resulted in mixed files but

refused to change its procedures to comply with the FCRA, CIC was

aware that it had mixed Plaintiff’s file and prepared credit reports on

Plaintiff that included information belonging to another person because

it reported information that clearly belonged to a different person than

Plaintiff and was drastically different from the information it had

received from Trans Union and Experian pertaining to Plaintiff, and

CIC refused to unmix Plaintiff’s file after it knew it was mixed.




AMENDED COMPLAINT – Page 10 of 15
Case 3:20-cv-00137-AC     Document 14     Filed 02/26/20   Page 11 of 15




                    FIRST CLAIM FOR RELIEF

                          (against Equifax)

           (Negligent Noncompliance with the FCRA)

                                    33.

      Plaintiff re-alleges and incorporates paragraphs 1 through 32.

                                    34.

      Equifax negligently failed to comply with the requirements of the

FCRA.

                                    35.

      As a result of Equifax’s failure to comply with the requirements

of the FCRA, Plaintiff has suffered and continues to suffer, actual

damages, including denial of credit, economic loss, lost opportunity to

receive credit, damage to reputation, reduced creditworthiness, invasion

of privacy, interference with her normal and usual activities, mental

anguish and emotional distress for which Plaintiff seeks compensation

in an amount to be determined by the jury.

                                    36.

      Plaintiff requests attorney fees under 15 U.S.C. § 1681o(a).




AMENDED COMPLAINT – Page 11 of 15
Case 3:20-cv-00137-AC     Document 14     Filed 02/26/20   Page 12 of 15




                   SECOND CLAIM FOR RELIEF

                          (against Equifax)

              (Willful Noncompliance with the FCRA)

                                    37.

      Plaintiff re-alleges and incorporates paragraphs 1 through 32.

                                    38.

        Equifax willfully failed to comply with the requirements of the

FCRA.

                                    39.

      As a result of Equifax’s failure to comply with the requirements

of the FCRA, Plaintiff has suffered and continues to suffer, actual

damages, including denial of credit, economic loss, lost opportunity to

receive credit, damage to reputation, reduced creditworthiness, invasion

of privacy, interference with her normal and usual activities, mental

anguish and emotional distress for which Plaintiff seeks compensation

in an amount to be determined by the jury. Plaintiff also seeks punitive

damages in an amount to be determined by the jury.

                                    40.

      Plaintiff requests attorney fees under 15 U.S.C. § 1681o(a).




AMENDED COMPLAINT – Page 12 of 15
Case 3:20-cv-00137-AC     Document 14     Filed 02/26/20   Page 13 of 15




                   THIRD CLAIM FOR RELIEF

                            (against CIC)

           (Negligent Noncompliance with the FCRA)

                                    41.

        Plaintiff re-alleges and incorporates paragraphs 1 through 32.

                                    42.

      CIC negligently failed to comply with the requirements of the

FCRA.

                                    43.

      As a result of CIC’s failure to comply with the requirements of the

FCRA, Plaintiff has suffered and continues to suffer, actual damages,

including denial of credit, economic loss, lost opportunity to receive

credit, damage to reputation, reduced creditworthiness, invasion of

privacy, interference with her normal and usual activities, mental

anguish and emotional distress for which Plaintiff seeks compensation

in an amount to be determined by the jury.

                                    44.

      Plaintiff requests attorney fees under 15 U.S.C. § 1681o(a).




AMENDED COMPLAINT – Page 13 of 15
Case 3:20-cv-00137-AC       Document 14     Filed 02/26/20   Page 14 of 15




                   FOURTH CLAIM FOR RELIEF

                              (against CIC)

              (Willful Noncompliance with the FCRA)

                                      45.

      Plaintiff re-alleges and incorporates paragraphs 1 through 32.

                                      46.

      CIC willfully failed to comply with the requirements of the FCRA.

                                      47.

      As a result of CIC’s failure to comply with the requirements of the

FCRA, Plaintiff has suffered and continues to suffer, actual damages,

including denial of credit, economic loss, lost opportunity to receive

credit, damage to reputation, reduced creditworthiness, invasion of

privacy, interference with her normal and usual activities, mental

anguish and emotional distress for which Plaintiff seeks compensation

in an amount to be determined by the jury. Plaintiff also seeks punitive

damages in an amount to be determined by the jury.

                                      48.

      Plaintiff requests attorney fees under 15 U.S.C. § 1681o(a).



Plaintiff requests a trial by jury on all claims.




AMENDED COMPLAINT – Page 14 of 15
Case 3:20-cv-00137-AC     Document 14    Filed 02/26/20   Page 15 of 15




                              PRAYER
      WHEREFORE, Plaintiff prays for judgment against Defendants
as follows:
      On the First Claim for Relief:
1. Actual damages to be determined by the jury; and
2. Attorney fees.
      On the Second Claim for Relief:
1. Actual damages to be determined by the jury;
2. Punitive damages to be determined by the jury; and
3. Attorney fees.
      On the Third Claim for Relief:
1. Actual damages to be determined by the jury; and
2. Attorney fees.
      On the Fourth Claim for Relief:
1. Actual damages to be determined by the jury;
2. Punitive damages to be determined by the jury; and
3. Attorney fees.
      On All Claims for Relief:
1. Costs and expenses incurred in the action.

February 26, 2020
                                  RESPECTFULLY FILED,

                                  s/ Michael Fuller
                                  Michael Fuller, OSB No. 09357
                                  OlsenDaines
                                  US Bancorp Tower
                                  111 SW 5th Ave., Suite 3150
                                  Portland, Oregon 97204
                                  michael@underdoglawyer.com
                                  Direct 503-222-2000


AMENDED COMPLAINT – Page 15 of 15
